Title: Thomas Jefferson to Robert Wright, 8 August 1812
From: Jefferson, Thomas
To: Wright, Robert


          Dear Sir Monticello Aug. 8. 12 
          I recieve and return the congratulations of your letter of July 6. with pleasure, and join the great mass of my fellow citizens in saying ‘well done, good & faithful servants, recieve the benedictions which your constituents are ready to give you.’ the British government seem to be doing late what, done earlier, might have prevented war; to wit, repealing the orders in Council. but it should take more to make peace than to prevent war. the sword once drawn, full justice must be done. ‘indemnification for the past & security for the future’ should be printed on our banners. for 1000 ships taken & 6000 seamen impressed, give us Canada as indemnification, and the only security they can give us against their Henrys, and the savages, and agree that the American flag shall protect the persons of those sailing under it, both parties exchanging engagements that neither will recieve the seamen of the other on board their vessels. this done I should be for peace with England, & then war with France. one at a time is enough, and in fighting the one we need the harbours of the other for our prizes. go on as you have begun, only quickening your pace, and recieve the benedictions & prayers of those who are too old to offer any thing else 
          
            Th:
            Jefferson
        